By the Court.

Lyon, J.,
delivering the opinion.
The defendant in error was summoned to appear before the Mayor and City Council of the city of Columbus, to answer to a charge of the violation of the 44th section of the city ordinances, in refusing to pay the fees and exposing his meat for sale by 6 o’clock, A. m., in said city. On the hearing before the Mayor, the defendant was adjudged guilty, and fined for exposing to sale and selling meats in said city outside of the market. This judgment was carried to the Superior Court by certiorari i-or review, and the judgment of' the Mayor was overruled on the hearing before Judge Worrill, and this latter judgment was brought before us by bill of exceptions. Upon consideration, we affirm his judgment. The ordinance on which the defendant was adjudged to be guilty, was passed long subsequently to the one under which defendant was prosecuted, besides the offense for which he was fined, was a totally different one from the one which he was called upon to answer; and hence, the judgment was necessarily wrong.
Judgment affirmed.